ICON Plc Unaudited Interim Financial Statements For the Interim Period from 1 January 2015 to 31 July 2015 Registered number: 145835 These unaudited interim financial statements have been prepared solely to present information about the Company on a stand-alone basis for filing with the Companies Registration Office. Separately prepared statutory annual financial statements for the year ended 31 December 2014 have been prepared in accordance with Company Law and were laid before the members at an Annual General Meeting on 24th July 2015 and will be filed with the Companies Registration Office together with its 2014 Annual Return. ICON Plc Unaudited Interim financial statements Contents Page Directors and other information 1 Unaudited interim income statement 2 Unaudited interim statement of comprehensive income 3 Unaudited interim statement of financial position 4 Unaudited interim statement of cash flows 5 Unaudited interim statement of changes in equity 6 –7 Notes forming part of the interim financial statements 8 – 30 ICON Plc Directors and other information Directors Thomas Lynch (British) Ciaran Murray Dr. John Climax Dr. Ronan Lambe Prof. Dermot Kelleher Declan McKeon Mary Pendergast (American) Prof. William Hall Dr. Hugh Brady Secretary Diarmaid Cunningham Registered office South County Business Park Leopardstown Dublin 18 Solicitors A & L Goodbody IFSC 25-28 North Wall Quay Dublin 1 Cahill Gordon Reindel LLP 80 Pine Street NY 10005 USA Registrars Computershare Investor Services (Ireland) Limited Herron House Corrig Road Sandyford Industrial Estate Dublin 18 Bankers Citibank Canada Square Canary Wharf London E145LB United Kingdom 1 ICON Plc Unaudited interim income statement for the period ended 31 July 2015 Note Period ended Year ended 31 July 31 December Unaudited Audited $’000 $’000 Turnover – continuing operations 2 Direct costs 3 ) ) Other operating expenses, net 4 ) ) Operating loss – continuing operations ) ) Profit on disposal of subsidiary undertaking 5 - Financing income 6 - Profit on ordinary activities before taxation Tax on profit on ordinary activities 7 ) ) Profit for the interim period - equity On behalf of the Board Declan McKeon Ciaran Murray Director Director 2 ICON Plc Unaudited interim statement of comprehensive income for the period ended 31 July 2015 Period ended Year ended 31 July 31 December Unaudited Audited $’000 $’000 Other Comprehensive Income Items that are or may be subsequently reclassified to the income statement: Currency translation differences ) ) Other comprehensive loss for the interim period net of tax ) ) Profit for the interim period Total comprehensive income for the interim period Attributable to: Equity holders of the Company Total comprehensive income for the interim period On behalf of the Board Declan McKeon Ciaran Murray Director Director 3 ICON Plc Unaudited interim statement of financial position for the period ended 31 July 2015 Period ended Year ended Note 31 July 31 December Unaudited Audited ASSETS $’000 $’000 Non-current assets Property, plant and equipment 9 Intangible assets 10 Investment in subsidiaries 11 Deferred tax asset, net 7 Total non-current assets Current assets Other current assets 12 Amounts due from subsidiary undertakings Current taxes receivable - Cash and cash equivalents Total current assets Total assets EQUITY Share capital 13 Share premium 14 Capital redemption reserve 14 Share based payment reserve 14 Other reserves 14 Functional currency translation reserve 14 ) ) Retained earnings 14 Attributable to equity holders Total equity LIABILITIES Current liabilities Accounts payable 27 Accrued and other liabilities Current taxes payable - Total current liabilities Total liabilities Total equity and liabilities On behalf of the Board Declan McKeon Ciaran Murray Director Director 4 ICON Plc Unaudited interim statement of cash flows for the period ended 31 July 2015 Period ended Year ended 31 July 31 December Unaudited Audited $’000 $’000 Profit for the financial period Adjustments to reconcile net income to net cash generated from operating activities Depreciation Amortisation of intangible assets 85 Share based payment Profit on disposal of subsidiary ) - Income tax expense Operating cash inflow before changes in working capital (Increase)/decrease in other current assets ) ) Increase/(decrease) in accounts payable and accrued and other liabilities ) Increase/(decrease) in income taxes payable 7 Cash (used in)/provided by operations ) Income taxes paid ) ) Net cash (outflow)/inflow from operating activities ) Investing activities Purchase of computer software ) ) Purchase of property, plant and equipment - ) Disposal of subsidiary undertaking Increase in investment in subsidiaries - ) Net cash provided by/(used in) investing activities ) Financing activities Increase in amounts due from subsidiary undertakings ) ) Proceeds from exercise of share options and RSU’s Share issuance costs (4 ) ) Repurchase of ordinary shares ) ) Share repurchase costs ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Effect of exchange rate changes ) ) Cash and cash equivalents the at start of the period Cash and cash equivalents at the end of the period 5 ICON Plc Unaudited interim statement of changes in equity for the period ended31 July 2015 Capital Share Based Number Share Share Redemption Payment Other Currency Retained Total of shares Capital Premium Reserve Reserve Reserves Reserve Earnings Equity $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 Balance at 1 January 2015 ) Total comprehensive income for the interim period: Profit for the interim period - Other comprehensive income Foreign currency translation - ) - ) Total other comprehensive income - ) Total comprehensive income for the interim period - ) Transactions with owners, recorded directly in equity Exercise of share options 29 - Share-based payment Issue of shares arising from issue of restricted share units - 15 - 15 Share issue costs - - (4
